     4:19-cv-02922-TLW      Date Filed 04/15/20    Entry Number 17     Page 1 of 2




                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF SOUTH CAROLINA
                            FLORENCE DIVISION

 Kathy Reaves,                                 Case No. 4:19-cv-02922-TLW

              PLAINTIFF

       v.
                                                               Order
 Marion County School District, et al.,

              DEFENDANTS



      Plaintiff Kathy Reaves, proceeding pro se, filed this civil action alleging various

federal and state causes of action. ECF No. 1. The matter now comes before the

Court for review of the Report and Recommendation (Report) filed by the magistrate

judge to whom this case was assigned. ECF No. 11.

      After reviewing the Complaint, the magistrate judge issued a proper form

order and an order notifying Plaintiff of deficiencies in her complaint and permitting

her to file an amended complaint. She failed to respond to either order or otherwise

cure the deficiencies outlined. In the Report, the magistrate judge recommends that

Plaintiff’s case be dismissed without prejudice under Rule 41(b) for failure to

prosecute due to her failure to respond to these orders, despite being informed of the

potential consequences of doing so. Plaintiff did not file objections to the Report. This

matter is now ripe for decision.

      The Court is charged with conducting a de novo review of any portion of the

Report to which a specific objection is registered, and may accept, reject, or modify,

in whole or in part, the recommendations contained in that Report. 28 U.S.C. § 636.


                                           1
     4:19-cv-02922-TLW      Date Filed 04/15/20    Entry Number 17     Page 2 of 2




In the absence of objections to the Report, the Court is not required to give any

explanation for adopting the recommendation. See Camby v. Davis, 718 F.2d 198,

200 (4th Cir. 1983). In such a case, “a district court need not conduct a de novo review,

but instead must ‘only satisfy itself that there is no clear error on the face of the

record in order to accept the recommendation.’” Diamond v. Colonial Life & Accident

Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (quoting Fed. R. Civ. P. 72 advisory

committee’s note).

      The Court has carefully reviewed the Report. For the reasons stated by the

magistrate judge, the Report, ECF No. 11, is ACCEPTED. This action is hereby

DISMISSED WITHOUT PREJUDICE.

      IT IS SO ORDERED.

                                         s/ Terry L. Wooten
                                         Terry L. Wooten
                                         Senior United States District Judge

April 15, 2020
Columbia, South Carolina




                                           2
